On Rehearing.
It is insisted that the United States Supreme Court has not cast off the primary duty rule of the Caldine and Davis v. Kennedy cases, supra, by affirming without an opinion (68 S. Ct. 203) the case of Hunter v. Texas Electric Rwy., Tex.Civ.App.,194 S.W.2d 281, which gave application to the primary duty rule, whereas in the case of Wheeling  L. E. R. R. v. Keith,332 U.S. 763, 68 S. Ct. 67, that court denied certiorari to the Circuit Court of Appeals of the Sixth Circuit, which declared that the Tiller case, supra, had held that the amendment of 1939 had swept away the primary duty rule with the principle of assumption of risk.
Of course it is our province only to learn what the rule of the United States Supreme Court is as here applicable. Appellant on this application, without adverting to the Keith case, supra, argues that the Hunter case, supra, shows that court did not consider the primary duty rule abolished as indicated in the Tiller case, supra. But we venture a suggestion which is sufficient, in our opinion, to differentiate the two cases. In the Keith case, supra, as *Page 440 
in the instant case, the plaintiff admittedly forgot an order, and thought the track was clear, and proceeded along the line to the point of collision. The conductor had sanctioned the act of Keith, the engineer. The court held that the negligence of the conductor contributed with that of plaintiff, the engineer, in neglecting to obey the order. It is not a case of not stopping a man from doing what he knows that he ought not to do. When a man forgets what he ought to do, it cannot be said that he at the moment knows that he ought not to do it, for it is still the law that if an employee knows of and accepts the risk in a particular incident or situation, which brings about his injury, he cannot recover, Owens v. Union Pacific R. R., supra; Blair v. Baltimore  Ohio R. R., supra, for he then knows what he ought not to do, and there would be no occasion to remind him of something then in his mind. In the Hunter case, supra, the opinion of the Texas court is that plaintiff admitted that he violated the instructions and rules of the company. This violation of the rules was called negligence. But his evidence shows that he was consciously violating them. No excuse was offered, as the opinion states, why he violated the instructions. It was said to be the rule in Texas that when an injured employee is at fault, or his injury is due to his own violation of the rules, or has neglected to comply with a train order, he cannot recover. But this was under the Federal Employers' Liability Act, and the Texas law had no application. It was said that the Federal Employers' Liability Act and statute of Texas require negligence of the railroad to be a proximate contributing cause of the injury, but that those statutes have no application when the violation of an order or rule was the sole efficient cause, and that under the Caldine and Davis v. Kennedy cases, supra, the violation by the engineer of his duty prevents a recovery for injuries as the result of the collision caused by his own disobedience of the rules and instructions. It is apparent that the plaintiff there consciously violated the rules, so that there was no duty to stop him from doing what he knew he ought not to do. But in the Keith case, supra, and in the instant case, he was not doing what he then knew he ought not to do. His forgetfulness for the time being made it as much out of the range of his knowledge as though he had never known. His forgetfulness was negligence only, and of course contributory, but was not necessarily the sole proximate cause. If he had remembered the order when he was at Youngblood, and disregarded it, he would have come under the principle that his conduct was the sole proximate cause. A failure to remind him of a fact then on his mind would not be a contributing factor. So that, as we view the Keith and Hunter cases, supra, they are not inconsistent with each other, nor with our view of the instant case, when the engineer forgot his order. He did not then know he was doing what he ought not to do. In fact his observation to the conductor at Youngblood not only shows that, but also shows that he was merely yielding to one of man's ordinary frailties of mind, forgetfulness. This may have been negligent, but it was not such a conscious disobedience to orders as to make him take all the risk, and relieve the company from responsibility for the concurring negligence of the conductor and other employees whose duty it was to remind him upon being apprised of his forgetfulness.
Until we are better advised by the United States Supreme Court, and as we now view the matter, the Hunter case, supra, does not deny recovery to this plaintiff, and the Keith case, supra, assumes such right to exist.
Application overruled.
GARDNER, C. J., and LAWSON and STAKELY, JJ., concur. *Page 441